Exhibit 10.1

Arena Pharmaceuticals, Inc.

— 2009 Annual Incentive Plan —



--------------------------------------------------------------------------------

2009 Annual Incentive Plan - Overview

Overview

 

  •  

Each participant is assigned an incentive target, expressed as a percentage of
annual salary.

 

  •  

Arena Pharmaceuticals, Inc. (“Arena”) sets corporate and individual goals (which
may include subparts), each individually weighted.

 

  •  

Goals will be specific and measurable.

 

  •  

At the end of the year, individual incentive awards are determined based upon
the level of goal achievement, the quality of achievement, and the weighting of
each goal.

 

  •  

No award is earned/paid if weighted average combined corporate and individual
goal completion is less than 50%.

 

  •  

Certain combinations of goal-achievement may create “multipliers” of up to 125%
of the target award.

 

  •  

The Compensation Committee has the discretion to modify awards up to a
125%-of-target maximum funding level.

Individual Incentive Targets

 

  •  

Targets are based on role, level, and the market.

Target Award as a % Salary

 

CEO

   55 %

CFO, CMO, CSO, General Counsel

   40 %

VP, Quality Systems

   30 %

 

1



--------------------------------------------------------------------------------

Annual Incentive Plan – Mix of Goals

Corp. vs. Individual Goals

 

  •  

Each participant’s goals are divided into corporate and individual components,
weighted based on role.

 

     Corporate     Individual (MBOs)  

CEO

   75 %   25 %

CFO, CSO, General Counsel

   60 %   40 %

CMO, VP, Quality Systems

   50 %   50 %

 

  •  

All participants have the same corporate goals, which aligns their interests
with one another and stockholders.

 

  •  

Corporate goals are proposed by the CEO and approved by the Compensation
Committee and/or the Board.

 

  •  

Individual goals are set by the CEO in partnership with each participant and
reviewed by the Compensation Committee. The CEO’s individual goals are proposed
by the CEO and approved by the Compensation Committee and/or the Board.

 

  •  

The categories of corporate goals are set forth on Annex I.

Plan-year Goal Adjustment

 

  •  

If a goal becomes irrelevant during the year or if a strategic change affects a
goal (or more than one), then the Compensation Committee, in concert with the
CEO, will:

 

  1. Substitute a new goal with an appropriate weighting (the weighting of the
existing goals will be proportionately adjusted if the new goal has a different
weighting than its predecessor); or,

 

  2. Eliminate the irrelevant goal and re-weight all other goals
proportionately.

 

2



--------------------------------------------------------------------------------

Annual Incentive Plan - Funding

Threshold

 

  •  

The minimum total weighted average completion percentage is 50% for any award to
be earned.

Cap

 

  •  

Total award funding is capped at 125% of target.

Funding Relationship

 

  •  

When total weighted average completion is above 50%, the funded award will equal
weighted average completion percentage.

 

  •  

For example, if weighted average completion is 95% of the total, then the award
would fund at 95% of target (subject to the review and approval of the
Compensation Committee).

Discretionary Adjustment

 

  •  

The Compensation Committee may use its judgment and discretion to modify or
adjust the annual incentive award.

 

3



--------------------------------------------------------------------------------

Rules Governing the Plan

 

  •  

Eligible plan participants must be actively employed at Arena on the last day of
the fiscal year to receive an award. Plan participants who leave Arena prior to
the end of the fiscal year are not eligible to receive an award.

 

  •  

Eligible plan participants whose first date of employment is between January 1,
2009 and September 30, 2009 will participate on a prorated basis based on their
date of hire.

 

  •  

Plan participants who are promoted to incentive-eligible positions (or positions
with a higher incentive target) before December 31, 2009 will participate in the
plan on a prorated basis, based on the effective date of the promotion.

 

  •  

Payment of an incentive to eligible plan participants who take a leave of
absence for any reason during the year will be prorated based on the time worked
during the year.

 

  •  

The Compensation Committee and the Board have the right to exclude participants
and exercise discretion, including canceling the plan or any earned awards.

 

 

•

 

Awards earned under this plan will be paid prior to the 15th day of March 2010.

 

  •  

Participation in the Annual Incentive Plan is not a guarantee of continued
employment. Arena reserves the right to terminate employment and/or
participation in the Annual Incentive Plan at any time and for any reason.

 

  •  

Arena and the Board reserve the right to change or waive any provision in the
incentive plan at any time, including (but not limited to) its award formula,
performance measures and payout schedule. Although Arena intends to pay
incentives at levels indicated by the plan, this plan shall not obligate Arena
to grant the benefits contemplated under its provisions.

 

  •  

This plan is not a contract and in no way represents a contractual obligation to
pay any amount under the plan, regardless of the performance achieved during the
plan period.

 

4



--------------------------------------------------------------------------------

Annex I

The corporate goals relate to the following categories:

(i) progress and plans relating to internal clinical programs;

(ii) progress of programs with partners;

(iii) budget, finance, and financial controls and reporting; and

(iv) progress and plans relating to research programs.

 

5